Case 2:21-cv-00027-JPH-DLP Document 13 Filed 04/28/21 Page 1 of 3 PageID #: 50




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

BRAIDAN C. COY,                              )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 2:21-cv-00027-JPH-DLP
                                             )
RAYMOND T. LOWE,                             )
STATE OF INDIANA,                            )
                                             )
                         Defendants.         )

                                       ORDER

      On January 11, 2021, Mr. Coy brought this 42 U.S.C. § 1983 action

against his defense attorney and the State of Indiana. Dkt. 1. On January 28,

2021, the Court granted Mr. Coy's motion to proceed in forma pauperis and

screened the complaint under 28 U.S.C. § 1915A(b). Dkt. 6. In its screening

order, the Court dismissed Mr. Coy's claims for failure to state a claim and

gave Mr. Coy until March 1, 2021, to show cause why Judgement consistent

with that order should not issue. Id.

      Mr. Coy responded by this deadline but did not address the deficiencies

explained in the screening order. Dkt. 8. Specifically, Mr. Coy did not

adequately allege that his defense attorney, Raymond Lowe, was acting under

the color of state law. Therefore, on March 17, 2021, the Court dismissed Mr.

Coy's case with prejudice. Dkt. 10. On April 5, 2021, Mr. Coy filed a motion

for reconsideration. Dkt. [12].

      The Court construes Mr. Coy's motion as a motion to alter or amend a

judgment under Federal Rule of Civil Procedure 59(e). This rule allows "[a]
                                         1
Case 2:21-cv-00027-JPH-DLP Document 13 Filed 04/28/21 Page 2 of 3 PageID #: 51




motion to alter or amend a judgment [to be] filed no later than 28 days after the

entry of judgment." Fed. R. Civ. P. 59(e). To prevail on a Rule 59(e) motion, a

party must "'clearly establish' (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment."

Blue v. Hartford Life & Acc. Inc. Co., 698 F.3d 587, 598 (7th Cir. 2012) (quoting

Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006)).

      Mr. Coy filed his motion for reconsideration within the 28 days required

by Rule 59(e). See dkt. 10; dkt. 12. In that motion, Mr. Coy alleges that Mr.

Lowe acted under the color of state law because "'when the state appointed Mr.

Lowe to [his] case, he was ultimately granted full or some authority and the

power to run [his] case as he liked.'" Dkt. 12. In support, Mr. Coy cites United

States v. Picklo and Smith v. Bacon; cases from other circuits which are

factually different from this case. See dkt. 12 at 1–2.

      Indeed, the defendant in United States v. Picklo was a former investigator

with the state Department of Insurance, not, as here, a defense attorney. 190

Fed. App'x 887, 888 (11th Cir. 2006). And the plaintiffs in Smith v. Bacon

alleged that multiple state officials, including public defenders and state court

judges, conspired together. 699 F.2d 434, 436 (7th Cir. 1983). Unlike the

defendants in Bacon, Mr. Lowe was not acting under the color of state law

while representing Mr. Coy. See Polk County v. Dodson, 454 U.S. 312 (1981).

      Because Mr. Coy has not shown newly discovered evidence or that the

Court committed a manifest error of law or fact, his motion for reconsideration,




                                        2
Case 2:21-cv-00027-JPH-DLP Document 13 Filed 04/28/21 Page 3 of 3 PageID #: 52




construed as a Rule 59(e) motion, is DENIED. Dkt. [12]. All other pending

motions are DENIED as moot.

SO ORDERED.

Date: 4/28/2021




Distribution:

BRAIDAN C. COY
278668
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838



                                      3
